Citation Nr: 0203426	
Decision Date: 04/15/02    Archive Date: 04/26/02	

DOCKET NO.  01-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for lichen 
planus.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to May 1969, and 
from September 1990 to May 1991.  It is reported that the 
veteran returned to active duty in January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the appeal in 
November 2001.  


FINDING OF FACT

The veteran's lichen planus is manifested by slight, if any, 
exfoliation, exudation or itching. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for lichen planus 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. 3.102, 3.159 (2001).  The Board's November 2001 
remand sought to further develop the evidence in this appeal 
by offering the veteran the opportunity to identify any 
treatment records and afford a current examination.  The 
record reflects that the VA is informed that the veteran will 
be unable to identify any additional treatment, sign any 
further papers, or report for a VA examination because he has 
again been called to active duty.  The record indicates that 
the veteran was called to active duty in January 2002 and 
that his active duty will continue for 365 days.  He has not 
requested that consideration of his appeal be delayed during 
his active duty.  The veteran initially indicated a desire to 
have a personal hearing, but, in September 2001, withdrew his 
request for a personal hearing.  A review of the record does 
not indicate that any relevant VA or private treatment 
records exist.  The Board concludes that the VCAA has been 
complied with and that the Board may not proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of a September 1997 VA examination reflects that 
the veteran was to be examined for lichen planus.  The 
veteran reported that his skin problem started around 1991, 
with an eruption that was very itchy.  The veteran reported 
that the eruption would come and go and that the skin rash 
was controlled most of the time with topical steroid creams.  
On examination of the skin there were no significant skin 
lesions, rashes or eruptions.  The diagnoses included that 
the veteran had a skin disorder that was diagnosed as lichen 
planus, but at the time of examination was in remission.  

The veteran's service-connected lichen planus has been 
evaluated under the provisions of Diagnostic Code 7806 of the 
Rating Schedule.  Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned for eczema where 
there is slight, if any, exfoliation, exudation, or itching, 
if on a nonexposed surface or small area.  A 10 percent 
evaluation will be assigned where there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.

The veteran has offered a statement indicating that his skin 
condition is a permanent condition and not in remission, but 
rather that it comes and goes periodically.  The only 
relevant competent medical evidence indicates that the 
veteran's skin condition is not active.  With consideration 
of competent medical evidence indicating that the veteran's 
service-connected lichen planus is in remission and the 
veteran's reports that it comes and goes and is controlled 
with the use of steroidal creams, the Board concludes that a 
preponderance of the evidence is against a finding that the 
symptoms associated with the lichen planus are more than 
slight, if any, exfoliation, exudation, or itching, on a 
nonexposed surface or small area.  Therefore, a preponderance 
of the evidence is against a compensable evaluation for the 
veteran's service-connected lichen planus. 


ORDER

A compensable evaluation for lichen planus is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


